t c summary opinion united_states tax_court randy charliss cushing feriante petitioners v commissioner of internal revenue respondent docket no 187-o00s filed date randy feriante pro_se g michelle ferreira for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is should not subsequent effect for not reviewable by any other court and this opinion be cited as authority unless otherwise indicated section references are to the internal_revenue_code in the year in issue - - respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the taxable_year the issue for decision is whether petitioners are entitled to a deduction for alimony payments in excess of the amount allowed by respondent some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioners resided in palo alto california on the date the petition was filed in this case petitioner husband petitioner separated from his former wife laura feriante ms feriante in1992 after their separation petitioner purchased a residence in palo alto california solely in his name ms feriante and petitioner’s son david resided at this residence during the year in issue ms feriante eventually met paul kent who moved into the palo alto residence and then married ms feriante during the superior court of the state of california in and for the county of santa clara ordered petitioner in to pay ms feriante monthly spousal support of dollar_figure and monthly child_support of dollar_figure petitioner’s marriage to ms feriante subsequently was dissolved in a supplemental judgment was entered by the court in date this judgment reduced the monthly child_support obligation to dollar_figure stated that the - - obligation to make alimony payments to ms feriante ceased by operation of law’ and gave ms feriante the palo alto residence as her sole property under both the predissolution order and the supplemental judgment the child_support payments were to be paid to ms feriante during petitioner made a series of payments in connection with the palo alto residence he made six monthly mortgage payments of dollar_figure to the lender and paid property taxes of dollar_figure to the county also during petitioner made a series of monthly payments directly to ms feriante in january the payment was dollar_figure in february through june the payments were dollar_figure each and in july through december the payments were dollar_figure each on their joint federal_income_tax return petitioners claimed a deduction of dollar_figure for alimony payments in the statutory_notice_of_deficiency respondent disallowed all but dollar_figure of this deduction ’ ‘the obligation presumably ceased by operation of law upon ms feriante’s remarriage the exact date in of the marriage is not in the record respondent also allowed petitioners an additional itemized_deduction for mortgage interest_expense of dollar_figure and an additional credit for prior year minimum_tax both of which obviously are not disputed by petitioners in addition respondent made adjustments to the total_amounts of petitioners’ itemized_deductions and exemption deductions these are computational adjustments which will be resolved by the court’s holding on the issue in this case q4e- alimony or separate_maintenance payments are deductible by the payer in the year paid if they are includable in the payee spouse’s gross_income under sec_71 sec_215 and b subject_to further requirements not relevant here the phrase alimony_or_separate_maintenance_payment is defined as any payment in cash if such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument sec_215 sec_71 a thus payments of cash to third parties on behalf of the payee spouse may qualify as alimony or separate_maintenance payments sec_71 a however the payments must be made pursuant to the terms of the divorce_or_separation_instrument id sec_1_71-1t q a-6 and temporary income_tax regs fed reg date if the payments instead are made in lieu of payments required to be made to the spouse they gqualify as alimony or separate_maintenance payments only if they are made pursuant to a written request consent or ratification from the payee spouse id finally a payment is not includable in the payee spouse’s gross_income under sec_71 if it is fixed by the divorce_or_separation_instrument as payable for the support of the payer spouse’s children sec_71 the mortgage and tax_payments were not made pursuant either to a divorce_or_separation_instrument or to a written request consent or ratification from ms feriante further whether ms - - feriante had a community_property interest in the residence which may have been acquired by petitioner prior to the divorce is unclear in any case petitioner owned at least a one-half interest in the property for these reasons the mortgage and tax_payments are not alimony or separate_maintenance payments sec_71 a sec_1_71-1t q a-6 temporary income_tax regs fed reg date because the payments made by petitioner directly to ms feriante were for child_support these payments also are not alimony or separate_maintenance payments sec_71 petitioners argue that the cash payments petitioner made in january through june were alimony payments while the mortgage and tax_payments made in those months were made to fulfill petitioner’s child_support_obligations we find this argument to be disingenuous the record clearly indicates the cash payments were child_support first as previously noted petitioner owned the residence in which ms feriante and petitioner’s son resided despite petitioner’s assertions to the contrary we find it unlikely that a court-ordered obligation to pay ms feriante a sum certain each month could be fulfilled by payments to third parties with respect to a residence which petitioner owned more importantly however the amounts of the cash payments reveal their nature petitioner’s obligation to pay spousal - - support which ceased at an undetermined time in was in the monthly amount of dollar_figure from january through june petitioner was under an obligation to make child_support payments of dollar_figure per month in each of those months except january his cash payment to ms feriante was dollar_figure from july through december petitioner was under an obligation to make child_support payments of dollar_figure per month in each of these months his cash payment to ms feriante was dollar_figure it is clear that these payments were child_support the sole exception is petitioner’s payment of dollar_figure in january however respondent has already allowed petitioners a deduction of dollar_figure which is the amount in excess of petitioner’s child_support payment reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
